                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
JOHN DOE,                                                         DOC #: _________________
                                                                  DATE FILED: _4/2/2020_____
                             Plaintiff,

              -against-                                                      20 Civ. 2235 (AT)

COLUMBIA UNIVERSITY,                                                              ORDER

                        Defendant.
ANALISA TORRES, District Judge:

         On March 12, 2020, Plaintiff filed this action as “John Doe.” ECF No. 1. The complaint states
that “Plaintiff John Doe has filed herewith a motion to proceed by pseudonym.” Id. at 1 n.1. It does
not appear, however, that such motion has been filed. Accordingly, by April 9, 2020, Plaintiff shall
(1) file his motion to proceed by pseudonym under seal and (2) email a courtesy copy to the Court at
Torres_NYSDChambers@NYSD.uscourts.gov.

       SO ORDERED.

Dated: April 2, 2020
       New York, New York
